186 F.2d 715
Frank J. BOEHM, Appellant,v.UNION ELECTRIC POWER CO., a corporation (Substituted for Union Electric Company of Illinois, a corporation).
No. 14244.
United States Court of Appeals Eighth Circuit.
January 4, 1951.

Appeal from the United States District Court, for the Eastern District of Missouri.
Charles J. Margiotti, Sebastian Pugliese, Pittsburgh, Pa., Paul Dillon and Mr. Claude O. Pearcy, St. Louis, Mo., for appellant.
Jacob M. Lashly and Israel Treiman, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court in 92 F. Supp. 177, dismissed, on motion of appellee.